PER CURIAM.
Appellant alleged in his motion for post-conviction relief that the trial court erred by failing to offer him an affirmative opportunity to withdraw his plea when he was sentenced to a term that exceeded his plea agreement with the state. See Goins v. State, 672 So.2d 30, 31 (Fla.1996). The lower court summarily denied relief. Because we are unable to determine from the plea and sentencing colloquies what appellant understood regarding the nature of his plea agreement, i.e., whether'it was an agreement only that the state would recommend a particular sentence or a firm agreement for a specific sentence, we reverse. See id. at 31. Accordingly, we remand the cause for the lower court either to attach record portions that conclusively refute appellant’s claim or to hold an evidentiary hearing.
MINER, ALLEN and WEBSTER, JJ., concur.